El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El Secretario de la 'Corte de Distrito de G-uayama dio cuenta a dicha corte el 1 de julio de 1930 de haber recibido nuestra sentencia confirmando la, que aquella corte rindió en un recurso de certiorari establecido contra tina (asamblea municipal entre las partes de la presente apelación. Al día siguiente fné presentado nn memorándum de costas que con-tiene una partida de $1,000 para honorarios de abogado, y la parte contraria lo impugnó por haber sido presentado después del término de diez días concedido por la ley y por ser excesiva la cantidad solicitada para honorarios de abo-*567gado. En la audiencia concedida a las partes sjobre ése asunto fué presentada prueba y después recayó resolución aprobando el memorándum de costas; resolución que motiva esta apelación cuyos dos motivos se refieren a dichas dos cuestiones, pues el tercero es consecuencia de los dos ante-riores.
La Ley No. 15 de 19 de noviembre de 1917 dispone que cuando se hubiese apelado la sentencia la entrega al secretario del memorándum de costas se hará dentro de los diez días siguientes al en que se haya recibido en la corte sentenciadora en primera instancia aviso oficial de la resolu-ción dictada en apelación en última instancia. En los papeles que tenemos ante nosotros para resolver esta apelación no consta la fecha en que la certificación de nuestra sentencia confirmatoria fué recibida en la corte inferior y por esto no estamos en condiciones de declarar que cuando fué presen-tado el memorándum de costas en este caso estaba vencido el término de diez días concedido por la ley para tal fin.
Con respecto a ser excesiva la cantidad reclamada y aprobada para honorarios de abogado nos bastará decir que para la resolución de esa cuestión por la corte inferior le fueron presentados como uno de los elementos de prueba para que apreciase la labor del abogado los autos del recurso de certiorari en que se cobran; pero las constancias de esos autos no han sido traídas ante nosotros, y como no las conocemos estamos impedidos de declarar que la corte inferior, cometiera error al aprobar el memorándum de costas con la cantidad que contiene para honorarios de abogado.

La resolución apelada debe ser confirmada.